Citation Nr: 1543810	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-08 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) from November 2008, July 2009, December 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.   

The Veteran was scheduled for a hearing before a Decision Review Officer in June 2013 and for a videoconference Board hearing in December 2013.  The Veteran failed to report for both.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar spine disability

The Veteran contends that he has a back disability due to parachute jumps in service.  The Veteran's DD 214 reflects that he was in receipt of the Parachute Badge and completed basic airborne training, which indicates that he had completed approximately five jumps in September1967 (See also awards and decorations noted in personnel record.)

The Veteran contends that he sought treatment from Dr. R. Wiley of Dundee, Michigan between 1973 and 1985.  (See May 2008 typed statement).  He has also stated that he was given an x-ray by Kelsey-Hayes Co, in Jackson, Mississippi in 1974, and an x-ray by Albion Steel Company in Albion, Michigan in 1975. (See May 2008 and June 2006 typed statements.)

A February 2009 VA clinical record reflects MRI results of mild degenerative changes in the mid to lower lumbar spine with varying degrees of spinal stenosis, and mild chronic appearing anterior compression deformity of the L3 superior endplate. 

A January 2009 statement from Dr. D. George reflects "patient was Airborne Paratrooper sustained injury which could have contributed to current lower back pain."

A February 2009 statement from Dr. D. Rojas-Molina reflects that the Veteran was seen for low back pain (an old compression fracture of the lumbar spine) and "used to jump off airplanes.  This [fracture] likely caused by this kind of activity."

Neither private physician provided a rationale, cited to medical literature, or provided their treatment and/or examination records.  

In a May 2008 statement, the Veteran reported that he was seen for back problems in 1998 at a VA medical center.  A November 2007 VA clinical record reflects that in June 2004 the Veteran had complaints of low back pain, and also note "MRI normal 99".

Based on the foregoing, the Board finds that VA should attempt to obtain additional clinical records, and a VA opinion.  38 C.F.R. § 3.159(c)(4) (2015).  

Acquired psychiatric disability  

The Veteran contends that he has PTSD due to three alleged stressors: learning of the death of a friend while in service, having a soldier next to him hit with a piece of shrapnel, and learning about the drowning death of a soldier while in Germany.  The Veteran could not provide the names of the soldier who was allegedly hit with shrapnel or the soldier who drowned.  

Correspondence from psychologist J. Smith of the Oakwood VA Community Based Outpatient Clinic reflects her opinion that the Veteran suffers from PTSD due to witnessing the drowning of a soldier, seeing a "potentially fatal accident" involving shrapnel hitting the man next to him during a training accident, and that the Veteran has dreams of his best friend who was killed in Vietnam.  

The Board finds that the opinion of J. Smith is insufficient to warrant service connection for PTSD at this time as none of the Veteran's claimed stressors have been verified.  Moreover, J. Smith incorrectly stated that the Veteran witnessed the drowning death; however, the Veteran himself stated that he merely heard about the drowning incident, but did not witness it.  

The VA clinical records reflect that the Veteran had a stable mood, no depression, and no suicidal or homicidal ideations in May 2007.  The Veteran had a negative screening for depression and a positive screening for PTSD in May 2007, but a negative screening for depression and PTSD in February 2008.  Notably, the Veteran denied nightmares.  A November 2009 VA record reflects that the Veteran was having troubles with his memories from the war; however, the Veteran did not have service in Vietnam during the war.  A March 2010 VA clinical record reflects that the Veteran had a recurring dream regarding his Vietnam service; however, again, the Veteran did not have Vietnam service.

VA clinician records reflect a diagnosis of depression in July and August 2009; however, the basis for that diagnosis is unclear.  Given the multiple psychiatric diagnoses, the Board has framed the issue on appeal as noted on the title page.  Clemons v. Shinseki, 23 Vet. App (2009).  

Based on the foregoing, the Board finds that VA should attempt to obtain additional VA clinical records from 1997 to present, and a VA opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received treatment for his mental health and/or his back from 1997 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include: a.) Oakwood and Atlanta, GA VA records from 1997 to present; b.) Dr. R. Wiley of Dundee, Michigan between 1973 and 1985; c.) Kelsey-Hayes Co, in Jackson, Mississippi in 1974; and d.) an x-ray by Albion Steel Company in Albion, Michigan in 1975. 

2.  After completion of the foregoing, schedule the Veteran for an examination with the appropriate clinician for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability which is causally related to, or aggravated by, active service.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The clinician should consider the pertinent evidence of record, to include: a.) the earliest onset of symptoms as clinically shown; b.) the Veteran's reported symptoms; c.) possible factors other than military service (e.g. age, unemployment, prostate cancer, health issues); and d.) the service personnel records if pertinent.

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed back disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a back disability causally related to, or aggravated by, active service.   

In providing an opinion, the clinician should discuss the earliest clinical evidence of a back disability, the relevance, if any, of the normal MRI in 1999 (as noted in a November 2007 VA clinical record), and the relevance, if any, of the level of severity of the disability in February 2009 (i.e. whether it is as likely as not that the Veteran, if he had injured his back in service (in September 1967), would have the back disability severity level, or lack thereof, noted in the radiology records decades later.)

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

